Case 1:19-cv-08297-ER Document 24 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALFREDO GARCIA, individually and in
behalf of all other persons similarly situated,

Plaintiff,

— against — ORDER

3662 BROADWAY RESTAURANT 19 Civ, 8297 (ER)
CORP. d/b/a TAQUERIA SAN PEDRO
and ALBERTICO CHAVEZ, jointly and

severally,

Defendants.

 

 

RAmos, D.J.:

 

Plaintiff filed the instant suit on September 5, 2019. Doc. 1. On November 21, 2019, the
matter was automatically stayed as to Defendant Albertico Chavez pending resolution of a
related bankruptcy proceeding. Doc. 16. On December 19, 2019, the Court stayed the case as to
the remaining Defendant. Doc. 20. On May 6, 2021, Plaintiff informed the Court that the
bankruptcy proceeding had been dismissed, and the stay was lifted. See Doc. 21. The parties
were then referred to mediation but failed to appear. Docs. 22 and 23. Accordingly, the parties
are directed to file a joint status report by June 28, 2021. Failure to comply with this Order may

result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

SO ORDERED.

Dated: June 14, 2021

New York, New York ZC

EDGARDO RAMOS, U.S.D.J.

 

 
